DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JERMAINE FRAZIER
                              Appellant,

                                     v.

                          YASMEEN WATSON,
                              Appellee.

                               No. 4D18-190

                           [October 18, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mark Alan Speiser, Judge; L.T. Case No. PR-C-14-
0001186.

   Marc Jay Tannen of Marc Jay Tannen, P.A., Boca Raton, for appellant.

   Evan B. Plotka of Evan B. Plotka, P.L., Hollywood, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.